                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

NATHAN WHEELER,                  )                    3:19-CV-0372-MMD-CLB
                                 )
           Plaintiff,            )                    MINUTES OF THE COURT
                                 )
     vs.                         )                    April 9, 2020
                                 )
WASHOE COUNTY COURT,             )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        On March 16, 2020, the court’s order (ECF No. 3) was returned by the U.S. Postal
Service and stamped “return to sender, vacant, unable to forward” (ECF No. 4). Plaintiff is
advised that pursuant to LR IA 3-1, he must immediately file with the court written
notification of any change of address. Failure to comply with this rule may result in
dismissal of this action. Plaintiff shall have until Wednesday, April 22, 2020 to file a
notice of change of address or this court will recommend that this action be dismissed.

      IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK

                                         By:            /s/
                                               Deputy Clerk
